number release date uil general litigation bulletin department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no january objectionable chapter plan strips tax_liens in july the service filed tax_liens for taxes against taxpayers who subsequently filed chapter bankruptcy in january in april the debtors filed their chapter plan listing the service’s claim as unsecured priority in the amount of dollar_figure without objection by the service the debtors’ plan was confirmed in september in october the service timely filed a proof_of_claim listing dollar_figure in secured taxes dollar_figure in priority taxes and dollar_figure in unsecured taxes for the tax years the debtors claimed their real_property was fully encumbered by other creditors but did not file an objection to the service’s proof_of_claim in june the debtors filed a motion to sell real_property proposing to pay the service’s tax_lien of dollar_figure the service did not object to the sale and applied the proceeds to the tax years in april the debtors filed a modified plan which did not include any payment to or claim by the service presumably because the debtors considered the tax debt paid_by the proceeds of the real_estate sale the plan also purported to release and extinguish any_tax liens the service again did not object to the plan which was confirmed by the court in june the debtors bankruptcy case was closed as fully consummated in june in february the debtors filed a motion to set_aside the service’s tax_liens the bankruptcy court of in re black bankr lexis bankr d az date held that under b c c the confirmation of the debtors plan acts as res_judicata of all matters dealt with by the plan therefore the plan reduced the service’s claim to unsecured status because the plan provided for the secured claim in that it determined there was no secured claim no lien avoidance proceeding is needed in a reorganization because the confirmation process serves that function the service’s reliance on b c sec_506 was misplaced the court determined because in a chapter reorganization sec_1222 controls permitting rights of secured claimholders to be modified and so stripped of their liens the court distinguished the cases cited by the service for the proposition that a plan is not a contested or adversary proceeding as is necessary to disallow a secured claim the court found these cases turned on whether sufficient notice had been afforded to the secured creditor where as here the secured creditor had sufficient notice but voluntarily bulletin no january chose not to object and where the debtor paid the claim as classified the service is precluded from challenging the plan in a subsequent proceeding because the service is bound by the provisions of the debtors plan the service’s tax_lien is of no force or effect bankruptcy code cases chapter family farmer effect of confirmation provisions of plan bankruptcy code cases automatic_stay collection assessment or recovery_of claims in re innovation instruments inc bankr lexis bankr n d fla date - exception to automatic_stay in b c sec_362 allowing assessment of taxes extends to the assessment of penalties and interest bankruptcy code cases exceptions to discharge no late or fraudulent_returns in re hindenlang u s app lexis 6th cir date - in service prepared substitute returns because taxpayer failed to file in in the taxpayer filed form 1040s for those years but did not pay the deficiency in the debtor filed chapter bankruptcy seeking to discharge the taxes under b c a reversing the lower courts the sixth circuit applied the four-part test from 82_tc_766 to determine that the debtor’s filing did not constitute a return the debtor failed the fourth prong of the test the court held because he failed to respond to the service’s deficiency letters the service assessed the deficiency and consequently the forms filed by the debtor served no tax purpose and were not an honest and reasonable attempt to satisfy the requirements of tax law bankruptcy code cases exceptions to discharge bankruptcy code cases statute_of_limitations on collection after assessment suspension under b c sec_108 in re 227_br_338 bankr n d ga - two year time period of b c a b ii is tolled during pendency of prior bankruptcy cases under b c sec_108 bankruptcy code cases liens order of seniority in re tnt farms 226_br_436 bankr d id - court determined order of priority to proceeds from sale of bankrupt debtor’s crops the bank lender received first priority under the cash collateral order due to its adequate protection liens even though these liens were granted in an earlier dismissed case second priority went to the service even though the bank’s line of credit lien predated the tax_lien because the proceeds were derived from crops which came into existence after both liens were filed the court determined the case of i r s v mcdermott 507_us_447 controls where judgment lien and tax_lien are perfected simultaneously in after-acquired property service has priority under sec_6323 bulletin no january bankruptcy code cases preference sec_547 in re 227_br_216 bankr w d n y - the court reconciled the second circuit’s decision of in re riddervold levy executed outside the day preference period is a continuing non-voidable levy as to monies paid within days with the supreme court’s decision of barnhill v johnson transfer of check honored within day preference period may be voidable applying the predictive model of vertical precedence to resolve the ambiguity the bankruptcy court opined the second circuit in light of barnhill would hold that wage garnishments deducted during the day preference period prior to a bankruptcy filing are recoverable by the debtor under b c sec_547 and sec_522 i bankruptcy code cases priorities sec_507 trust_fund_taxes in re megafoods inc u s app lexis 9th cir date - debtor argued that because state trust_fund_taxes were commingled with general funds no trust existed and funds are part of debtor’s estate the ninth circuit applied the lowest intermediate balance test finding that because the debtor’s daily combined cash balances never fell below the amount of the state’s sales_tax trust fund claims a statutory trust was imposed the court refused to distinguish this case from 133_br_837 w d tex aff’d 991_f2d_233 5th cir even though the debtor argued it did not make a voluntary payment of taxes bankruptcy code cases priorities sec_507 trust_fund_taxes in re 227_br_434 b a p 8th cir - trust fund recovery penalties under sec_6672 are a priority tax claim under b c sec_507 not dischargeable penalties under b c a b bankruptcy code cases proofs of claim sec_501 informal in re campbell a f t r 2d b a p 9th cir date - service failed to timely file proof_of_claim but did object to confirmation of ch debtors’ plan_of_reorganization in its objection the service indicated that it had a claim against the debtors in an amount not yet determined because the debtors had not filed income_tax returns during the pendency of the bankruptcy the service continued to correspond with the debtors regarding their tax_liability the bankruptcy appellate panel agreed that the service’s objection and subsequent correspondence were sufficient to establish an informal proof_of_claim since the service’s later filed proof_of_claim was for the same type of taxes even though it included additional years it was a proper amendment to the service’s informal proof_of_claim bankruptcy code cases returns by trustee debtor-in-possession or debtor in re fleming bankr lexis bankr m d fla date - bankruptcy judge is immune from suit or damages for requiring debtor to file tax returns as required by local order as a prerequisite to confirmation of debtor’s bulletin no january chapter plan_of_reorganization bankruptcy code cases statute_of_limitations multiple petitions in the matter of 228_br_3 bankr n d ala - debtor filed five bankruptcy petitions in eleven years transferred assets without court approval and failed to make plan payments the court used its broad powers under b c sec_105 to equitably toll the priority period statute_of_limitations under b c sec_507 so that the service’s taxes were not discharged bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code sec_108 in re pagnac bankr lexis b a p 8th cir date - provisions of b c sec_108 and sec_6503 suspend the three-year priority period of b c sec_507 even though taxes accrued prior to debtors first bankruptcy petition compromise settlement mistake buesing v united_states u s claims lexis fed cl date - taxpayer attempted to compromise tax_liabilities offering dollar_figure based in part on estimated value of residence owned by entireties and also based in part on anticipated bankruptcy discharge of certain tax_liabilities a revenue_officer responded acknowledging the taxpayer’s valuation and allegedly accepting the offer because the taxpayer alleged the requisite elements for either an express contract or an implied-in-fact contract the court of claims denied the government’s rule b motion to dismiss however because it was unclear whether a unilateral mistake was made the court denied the cross-motions for summary_judgment damages suits for against district_director or employee haas jr v schalow u s app lexis 7th cir date - taxpayer sued revenue_officer and group manager in their individual capacities claiming constitutional violations caused by seizure of his business property the seventh circuit first refused the service’s sovereign immunity argument finding no basis to substitute the united_states where a constitutional violation is alleged however the court found no basis for a bivens_action where congress has created an exclusive comprehensive administrative scheme to resolve tax-related disputes even though the statutes may not provide the relief the taxpayer desires levy sale notice liens action to quiet title kabakjian v united_states u s dist lexis e d pa date - taxpayers claimed sale of real_estate was invalid under sec_6335 because the service provided notice of the seizure and sale by certified mail the court found the taxpayers had actual notice of the sale which was sufficient in addition the court held that a quiet title action was improper after the property had bulletin no january been sold to a third party and the united_states no longer had a lien against the property liens priority over constructive trust blachy v butcher u s dist lexis w d mich date - debtors secretly reconveyed property to themselves after which condominiums were built on the property court found facts sufficient to impose a constructive trust to avoid unjust enrichment by debtors because the debtors thus held only bare_legal_title as trustees there was no property or rights to property to which the federal_tax_lien could attach the imposition of the constructive trust thus stripped the service’s lien in favor of the interests of the condominium_owners penalties failure to collect withhold or pay over bradshaw v united_states u s dist lexis d ut date - service made lump sum assessment for responsible_person penalties but did not attach individual yearly statements to the summary_assessment record although this invalidated the assessment the taxpayer failed to timely raise a statute_of_limitations defense so could not challenge the assessment penalties failure to collect withhold or pay over responsible_officer in re demarco jr bankr lexi sec_29 bankr m d fla date - corporate vice-president and shareholder who signed checks and tax returns was not a responsible_person under sec_6672 because he did not possess the actual authority to control the company’s financial affairs and had no power to direct payment to particular creditors penalties failure to collect withhold or pay over willfulness howell v united_states u s app lexis 10th cir date - the lower court held that because the government failed to provide the taxpayer with a copy of his assessment under sec_301_6203-1 the trust fund recovery penalty assessment was invalid the tenth circuit disagreed however the appeals court remanded to determine if the taxpayer could establish a reasonable_cause exception to the issue of willfulness by showing that he made reasonable efforts to protect the trust funds but that his efforts were frustrated by circumstances outside of his control penalties failure to collect withhold or pay over willfulness united_states v valleau u s app lexis 6th cir date - taxpayers held liable for trust fund recovery penalty because they were officers and directors with exclusive authority to sign checks the sixth circuit also held that choosing to pay other creditors rather than make tax_payments constitutes willful failure to collect under sec_6672
